UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 1/31 Date of reporting period: 1/31/2011 ITEM 1. REPORT TO STOCKHOLDERS JANUARY 31, 2011 Annual Report to Shareholders DWS Core Plus Income Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 12 Portfolio Summary 14 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Tax Information 47 Investment Management Agreement Approval 51 Summary of Management Fee Evaluation by Independent Fee Consultant 55 Board Members and Officers 59 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary January 31, 2011 Average Annual Total Returns as of 1/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 5.64% -1.42% 0.92% 2.76% Class B 4.85% -2.16% 0.14% 1.96% Class C 4.85% -2.16% 0.15% 1.99% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 0.89% -2.92% -0.01% 2.29% Class B (max 4.00% CDSC) 1.85% -2.74% -0.02% 1.96% Class C (max 1.00% CDSC) 4.85% -2.16% 0.15% 1.99% No Sales Charges Life of Institutional Class* Class S 5.76% -1.22% 1.14% 2.99% N/A Institutional Class 5.95% -1.14% 1.21% N/A 3.04% Barclays Capital US Aggregate Bond Index+ 5.06% 5.36% 5.82% 5.68% 5.72% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. * Institutional Class shares commenced operations on June 25, 2001. Index returns began on June 30, 2001. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2010 are 1.04%, 2.02%, 1.84%, 0.81% and 0.66% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 25, 2001 are derived from the historical performance of Class S shares of DWS Core Plus Income Fund during such period and have been adjusted to reflect higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Core Plus Income Fund — Class A [] Barclays Capital US Aggregate Bond Index+ Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 1/31/11 $ 1/31/10 $ Distribution Information: Twelve Months as of 1/31/11: Income Dividends $ January Income Dividend $ SEC 30-day Yield++ as of 1/31/11 % Current Annualized Distribution Rate++ as of 1/31/11 % ++ The SEC yield is net investment income per share earned over the month ended January 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.53% for Class C shares had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on January 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.13% for Class C shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — Intermediate Investment Grade Debt Funds Category as of 1/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 63 3-Year of 98 5-Year of 98 Class B 1-Year of 83 3-Year of 99 5-Year of 99 Class C 1-Year of 83 3-Year of 99 5-Year of 98 Class S 1-Year of 59 3-Year of 98 5-Year of 97 10-Year of 98 Institutional Class 1-Year of 54 3-Year of 98 5-Year of 97 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class A, B, C and S shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (August 1, 2010 to January 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended January 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 8/1/10 $ Ending Account Value 1/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 8/1/10 $ Ending Account Value 1/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Core Plus Income Fund .95% 1.70% 1.70% .77% .63% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Core Plus Income Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Core Plus Income Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Kenneth R. Bowling, CFA John Brennan William Chepolis, CFA Jamie Guenther, CFA Bruce Harley, CFA, CEBS J. Kevin Horsley, CFA, CPA J. Richard Robben, CFA David Vignolo, CFA Stephen Willer, CFA Portfolio Managers Overview of Market and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. The US Federal Reserve Board (the Fed) maintained the benchmark fed funds rate at basically zero throughout the 12 months, as it sought to stimulate the economy.1 For much of the period, interest rates declined, with the 10-year Treasury dipping into the 2.5% range in the summer and fall of 2010. As the calendar year 2010 drew to a close, Treasury rates rose on optimism over the economy based on several factors. These included the prospect of another round of bond purchases by the Fed, the results of the November US congressional elections and a budget deal between the Obama administration and congressional Republicans that extended the Bush-era tax cuts. Domestic bonds generally provided positive returns during the 12 months. In particular, credit-sensitive sectors, including corporate bonds and commercial mortgage-backed securities (CMBS), outperformed the broader investment-grade market.2 For the period, credit spreads — the incremental yield offered by lower-quality versus higher-quality fixed-income instruments — narrowed as investors sought incremental yield in a low-rate environment. In this vein, lower-rated, high-yield corporate bonds generally provided exceptionally strong returns, as did emerging-markets debt overall. Securities backed by loans on residential mortgages provided positive returns, despite a removal of government support for the mortgage market early in the period and continued concerns over delinquencies. For the annual period ended January 31, 2011, the total return of the fund's Class A shares was 5.64%. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) The Barclays Capital US Aggregate Bond Index delivered a 5.06% return.3 The average return of the Lipper Intermediate Investment Grade Debt Funds category was 6.28% for the 12-month period.4 Positive Contributors to Performance The fund's performance versus its benchmark was principally the result of an overall tilt toward credit-sensitive fixed-income sectors, where prices respond to the market's perception of the likelihood of timely payments of principal and interest. Our high-yield corporate holdings were the largest single positive contributor to the fund's performance as credit sentiment continued to rebound with the improving economy and as investors sought alternatives to ultra-low yields available on Treasuries. A modest position in emerging-markets debt also helped relative performance. Negative Contributors to Performance The principal detractor from the fund's performance relative to the benchmark over the year was related to our developed overseas markets currency and debt exposures. Specifically, we were short the Japanese yen, which detracted as the yen strengthened over the period.5 In addition, we had modest exposure to the debt of a pair of Irish banks, which required assistance as that nation's banking crisis continued to unfold. Outlook and Positioning At the end of the period, one of the fund's largest allocations was in mortgage-backed securities (MBS), followed by investment-grade corporate bonds, and US Treasury and Agency securities.6 We currently believe a somewhat conservative stance with respect to overall portfolio duration and interest rate exposure is warranted as we monitor the impact of Fed bond purchases on inflation expectations and rates.7 In addition, we are closely watching economic data, which increasingly appear to indicate that the recovery is taking hold, despite ongoing suboptimal results in employment and housing. This trend would bode well for continued outperformance by credit-oriented sectors. Given that corporate balance sheets on the whole are presently in excellent condition, currently we believe overweighting investment-grade corporate bonds makes good sense.8 Lastly, we intend to reevaluate our high-yield position if tighter spreads versus investment-grade issues change our risk/reward analysis. 1The federal funds rate is the interest rate, set by the US Federal Reserve Board, at which banks lend money to each other, usually on an overnight basis. 2 Commercial mortgage-backed securities (CMBS) are secured by loans on a commercial property. 3The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value- weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 4The Lipper Intermediate Investment Grade Debt Funds category is comprised of funds that invest primarily in investment-grade corporate debt issues or government issues. For the 1-, 3-, 5- and 10-year periods, this category's average return was 6.28% (566 funds),5.10% (485 funds), 5.25% (381 funds) and 5.20% (98 funds), respectively, as of 1/31/11. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Lipper category. 5The value of a short position rises when the underlying currency falls. Conversely, the value of a long position rises when the underlying currency rises. 6Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. 7Effective duration is an approximate measure of the fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. 8"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. Portfolio Summary Asset Allocation (As a % of Net Assets) 1/31/11 1/31/10 Corporate Bonds 43% 32% Mortgage-Backed Securities Pass-Throughs 33% 36% Government & Agency Obligations 26% 27% Commercial Mortgage-Backed Securities 11% 5% Municipal Bonds and Notes 6% 4% Collateralized Mortgage Obligations 3% 2% Asset-Backed 0% 1% Cash Equivalents and Other Assets and Liabilities, Net (22)% (7)% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 1/31/11 1/31/10 US Government and Agencies 41% 56% AAA 7% 2% AA 4% 6% A 9% 11% BBB 19% 14% BB 7% 5% B 10% 4% CCC 0% 1% Not Rated 3% 1% 100% 100% Asset allocation and quality are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 1/31/11 1/31/10 Effective Maturity 5.0 years 7.6 years Effective Duration 3.3 years 4.6 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Effective maturity and duration are subject to change. For more complete details about the Fund's investment portfolio, see page 14. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of January 31, 2011 Principal Amount ($) (a) Value ($) Corporate Bonds 42.6% Consumer Discretionary 11.9% AMC Entertainment, Inc., 8.75%, 6/1/2019 Cablevision Systems Corp., 8.625%, 9/15/2017 CBS Corp., 5.9%, 10/15/2040 CCO Holdings LLC, 7.0%, 1/15/2019 Comcast Corp., 5.15%, 3/1/2020 DIRECTV Holdings LLC, 6.35%, 3/15/2040 Expedia, Inc.: 5.95%, 8/15/2020 7.456%, 8/15/2018 Home Depot, Inc.: 5.4%, 9/15/2040 5.875%, 12/16/2036 J.C. Penney Co., Inc., 5.65%, 6/1/2020 Levi Strauss & Co., 7.625%, 5/15/2020 Lowe's Companies, Inc.: 2.125%, 4/15/2016 3.75%, 4/15/2021 MGM Resorts International, 144A, 9.0%, 3/15/2020 NBC Universal, Inc., 144A, 5.95%, 4/1/2041 Norcraft Companies LP, 10.5%, 12/15/2015 Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 (b) Time Warner, Inc.: 6.2%, 3/15/2040 7.625%, 4/15/2031 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 Consumer Staples 2.6% Anheuser-Busch InBev Worldwide, Inc., 144A, 7.75%, 1/15/2019 CVS Caremark Corp.: 6.125%, 9/15/2039 6.25%, 6/1/2027 Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co., 5.4%, 7/15/2040 Energy 5.2% Chesapeake Energy Corp., 9.5%, 2/15/2015 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Enterprise Products Operating LLC, 6.125%, 10/15/2039 KazMunayGaz National Co., Series 1, REG S, 8.375%, 7/2/2013 Kinder Morgan Energy Partners LP, 6.5%, 9/1/2039 Marathon Petroleum Corp., 144A, 5.125%, 3/1/2021 ONEOK Partners LP, 6.15%, 10/1/2016 Plains All American Pipeline LP, 8.75%, 5/1/2019 Reliance Holdings USA, Inc., 144A, 4.5%, 10/19/2020 (b) Weatherford International Ltd., 5.125%, 9/15/2020 Williams Partners LP, 4.125%, 11/15/2020 Financials 11.4% American Express Co., 7.0%, 3/19/2018 Bank of America Corp.: 5.625%, 7/1/2020 5.75%, 12/1/2017 BNP Paribas, 5.0%, 1/15/2021 Citigroup, Inc., 5.375%, 8/9/2020 (b) Discover Bank, 8.7%, 11/18/2019 Fifth Third Bancorp., 5.45%, 1/15/2017 Ford Motor Credit Co., LLC: 7.0%, 4/15/2015 8.0%, 6/1/2014 General Electric Capital Corp., 4.625%, 1/7/2021 Hartford Financial Services Group, Inc., 5.95%, 10/15/2036 Hyundai Capital Services, Inc., 144A, 4.375%, 7/27/2016 JPMorgan Chase & Co., 5.125%, 9/15/2014 Keybank NA, 5.7%, 11/1/2017 Lincoln National Corp., 8.75%, 7/1/2019 MetLife, Inc., Series A, 6.817%, 8/15/2018 Morgan Stanley: 3.45%, 11/2/2015 Series F, 6.625%, 4/1/2018 Novatek Finance Ltd., 144A, 6.604%, 2/3/2021 (c) PNC Bank NA, 6.875%, 4/1/2018 Prudential Financial, Inc., Series B, 5.1%, 9/20/2014 Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB Royal Bank of Scotland PLC, 6.125%, 1/11/2021 The Goldman Sachs Group, Inc., 6.0%, 6/15/2020 Toll Brothers Finance Corp., 8.91%, 10/15/2017 Health Care 2.3% Express Scripts, Inc.: 6.25%, 6/15/2014 7.25%, 6/15/2019 HCA, Inc., 9.25%, 11/15/2016 Laboratory Corp. of America Holdings, 4.625%, 11/15/2020 Medco Health Solutions, Inc., 7.25%, 8/15/2013 Industrials 0.9% CSX Corp.: 6.15%, 5/1/2037 6.25%, 3/15/2018 Materials 2.4% ArcelorMittal, 6.125%, 6/1/2018 Corporacion Nacional del Cobre — Codelco, REG S, 7.5%, 1/15/2019 Dow Chemical Co., 4.25%, 11/15/2020 Exopack Holding Corp., 11.25%, 2/1/2014 United States Steel Corp., 7.375%, 4/1/2020 Telecommunication Services 3.8% American Tower Corp., 5.05%, 9/1/2020 Embarq Corp., 7.082%, 6/1/2016 Frontier Communications Corp., 8.125%, 10/1/2018 Qwest Communications International, Inc., 8.0%, 10/1/2015 Windstream Corp., 8.625%, 8/1/2016 Utilities 2.1% CMS Energy Corp., 5.05%, 2/15/2018 DTE Energy Co., 7.625%, 5/15/2014 Energy Future Competitive Holdings Co., 7.48%, 1/1/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Majapahit Holding BV, REG S, 7.75%, 10/17/2016 NRG Energy, Inc., 144A, 7.625%, 1/15/2018 Sempra Energy, 6.5%, 6/1/2016 Total Corporate Bonds (Cost $141,430,651) Mortgage-Backed Securities Pass-Throughs 32.8% Federal Home Loan Mortgage Corp.: 5.376%**, 9/1/2038 7.0%, 1/1/2038 Federal National Mortgage Association: 3.218%**, 8/1/2037 3.5%, 8/1/2025 (c) 4.0%, 9/1/2040 4.5%, 12/1/2038 (c) 5.0%, 8/1/2020 5.383%**, 1/1/2038 5.5%, with various maturities from 12/1/2032 until 9/1/2036 (c) 6.0%, with various maturities from 9/1/2035 until 2/1/2037 (c) 6.5%, with various maturities from 9/1/2016 until 10/1/2034 (c) 7.0%, 4/1/2038 8.0%, 9/1/2015 Government National Mortgage Association: 4.5%, 7/1/2039 (c) 5.0%, 5/1/2038 (c) 5.5%, 4/1/2036 (c) Total Mortgage-Backed Securities Pass-Throughs (Cost $111,615,882) Asset-Backed 0.4% Credit Card Receivables Citibank Omni Master Trust, "A8", Series 2009-A8, 144A, 2.361%**, 5/16/2016 (Cost $1,416,680) Commercial Mortgage-Backed Securities 11.3% Banc of America Commercial Mortgage, Inc., "H", Series 2007-3, 144A, 5.658%**, 6/10/2049 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007-PW18, 5.7%, 6/13/2050 Citigroup/Deutsche Bank Commercial Mortgage Trust: "A4", Series 2005-CD1, 5.222%**, 7/15/2044 "A4", Series 2006-CD2, 5.344%**, 1/15/2046 GS Mortgage Securities Corp. II, "A4A", Series 2005-GG4, 4.751%, 7/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4", Series 2005-CB12, 4.895%, 9/12/2037 "A4", Series 2006-CB16, 5.552%, 5/12/2045 "F", Series 2007-LD11, 5.818%**, 6/15/2049* "H", Series 2007-LD11, 144A, 5.818%**, 6/15/2049* "J", Series 2007-LD11, 144A, 5.818%**, 6/15/2049* "K", Series 2007-LD11, 144A, 5.818%**, 6/15/2049* "A4", Series 2007-LD12, 5.882%, 2/15/2051 LB-UBS Commercial Mortgage Trust: "A3", Series 2006-C7, 5.347%, 11/15/2038 "A4", Series 2007-C6, 5.858%**, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 5.826%**, 6/12/2050 Wachovia Bank Commercial Mortgage Trust, "A4", Series 2005-C22, 5.272%**, 12/15/2044 Total Commercial Mortgage-Backed Securities (Cost $45,427,066) Collateralized Mortgage Obligations 2.8% CS First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.81%**, 2/25/2048 Federal National Mortgage Association, ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 Government National Mortgage Association: "IP", Series 2010-79, Interest Only, 4.5%, 5/20/2039 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.713%**, 10/7/2020 Total Collateralized Mortgage Obligations (Cost $9,965,440) Government & Agency Obligations 25.6% Sovereign Bonds 6.8% Eskom Holdings Ltd., REG S, 5.75%, 1/26/2021 Kingdom of Morocco, REG S, 4.5%, 10/5/2020 EUR Republic of Argentina: GDP Linked Note, 12/15/2035 (d) 8.28%, 12/31/2033 Republic of Egypt: REG S, 8.75%, 7/18/2012 EGP 9.1%, 9/20/2012 EGP Republic of El Salvador, REG S, 8.25%, 4/10/2032 Republic of Ghana, REG S, 8.5%, 10/4/2017 Republic of Lithuania, REG S, 5.125%, 9/14/2017 Republic of Panama: 5.2%, 1/30/2020 7.125%, 1/29/2026 7.25%, 3/15/2015 8.875%, 9/30/2027 Republic of Peru, 7.125%, 3/30/2019 Republic of Poland, 6.375%, 7/15/2019 Republic of Serbia, REG S, 6.75%, 11/1/2024 Republic of Sri Lanka, 144A, 6.25%, 10/4/2020 Republic of Venezuela, REG S, 7.75%, 10/13/2019 Russian Federation: 144A, 5.0%, 4/29/2020 REG S, 7.5%, 3/31/2030 US Treasury Obligations 18.8% US Treasury Bill, 0.185%***, 3/17/2011 (e) US Treasury Bonds: 3.5%, 2/15/2039 (b) 5.375%, 2/15/2031 (b) US Treasury Notes: 1.25%, 10/31/2015 1.75%, 1/31/2014 (b) Total Government & Agency Obligations (Cost $88,137,252) Loan Participations and Assignments 0.3% Sovereign Loans Export-Import Bank of Ukraine, 7.65%, 9/7/2011 Gazprom, 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $1,081,930) Municipal Bonds and Notes 6.5% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 (h) Detroit, MI, Capital Improvement, Series A-1, 4.96%, 4/1/2020, INS: AMBAC Jicarilla, NM, Sales & Special Tax Revenue, Apache Nation Revenue, 144A, 5.2%, 12/1/2013 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 La Quinta, CA, Redevelopment Agency Tax Allocation, Redevelopment Project Area No. 1, 6.24%, 9/1/2023, INS: AMBAC Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain System, Build America Bonds, 6.25%, 5/15/2043 (h) Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority, Build America Bonds, Series B, 6.731%, 7/1/2043 (h) Oklahoma, University Revenues, Health Science Center, Series B, 6.634%, 7/1/2024 Pennsylvania, State General Obligation, 5.25%, 2/1/2014, INS: NATL Port Authority of New York & New Jersey, One Hundred Fiftieth Series: 4.5%, 9/15/2015 4.875%, 9/15/2017 Virgin Islands, Port Authority Marine Revenue, Series B, 5.08%, 9/1/2013, INS: AGMC Virginia, College Building Authority, Educational Facilities Revenue, 21st Century College, Series B, 5.0%, 2/1/2014 Total Municipal Bonds and Notes (Cost $22,961,007) Shares Value ($) Securities Lending Collateral 17.6% Daily Assets Fund Institutional, 0.25% (f) (g) (Cost $60,833,960) % of Net Assets Value ($) Total Investment Portfolio (Cost $482,869,868)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** These securities are shown at their current rate as of January 31, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $483,427,428. At January 31, 2011, net unrealized appreciation for all securities based on tax cost was $55,711. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $11,833,148 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $11,777,437. (a) Principal amount stated in US dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at January 31, 2011 amounted to $58,919,499, which is 17.0% of net assets. (c) When-issued or delayed delivery security included. (d) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (e) At January 31, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (h) Taxable issue. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. FDIC: Federal Deposit Insurance Corp. GDP: Gross Domestic Product INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NATL: National Public Finance Guarantee Corp. NCUA: National Credit Union Administration REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At January 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 3/15/2011 27 ) 10 Year US Treasury Note USD 3/22/2011 British Pound Currency USD 3/14/2011 74 ) Federal Republic of Germany Euro-Bund EUR 3/8/2011 38 Japanese Yen Currency USD 3/14/2011 33 ) Ultra Long US Treasury Bond USD 3/22/2011 20 United Kingdom Long Gilt Bond GBP 3/29/2011 35 ) Total net unrealized appreciation As of January 31, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation($) 1/31/2011 2/8/2011 1 % Barclays Commodities Producers Currency Index ) — ) Counterparties: 1Barclays Capital Securities, Inc. As of January 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 2/4/2011 HSBC Bank USA EUR USD 2/4/2011 HSBC Bank USA Total net unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty RUB USD 2/4/2011 ) JPMorgan Chase Securities, Inc. Currency Abbreviations AUD Australian Dollar EGP Egyptian Pound EUR Euro GBP British Pound RUB Russian Ruble USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, total return swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
